Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway announces Chief Financial Officer appointment TORONTO, Jan. 21 /CNW/ - (TSX:KFS, NYSE:KFS) Kingsway Financial Services Inc. (TSE:KFS, NYSE:KFS) today announced the appointment of Shelly Gobin as Vice President and Chief Financial Officer. Ms. Gobin,who has over 15 years experience in the insurance industry, joined Kingsway over 10 years ago. Since then, she has held increasingly progressive executive roles at Kingsway and has been significantly involved in all financial reporting and capital raising initiatives over this time. In her new role she will assume responsibility for financial reporting, capital management, taxation strategy and investor relations for the corporate group.
